EXHIBIT 10.6 


















































































THE PHOENIX COMPANIES, INC.

DIRECTORS STOCK PLAN




As amended and restated as of January 1, 2009





























 

--------------------------------------------------------------------------------




THE PHOENIX COMPANIES, INC.

DIRECTORS STOCK PLAN




ARTICLE I.

PURPOSE




         The purpose of The Phoenix Companies, Inc. Directors Stock Plan is to
enable the Company to attract, retain and motivate well qualified non-employee
directors and to enhance a long-term mutuality of interests between the
non-employee directors and stockholders of the Company by granting stock and
stock options as provided herein.




ARTICLE II.

DEFINITIONS




         2.1 Definitions.   Whenever used herein, the following terms shall have

the respective meanings set forth below:




         (a) "Award" means any Option or Share Award.




(b) “Beneficiary” means the person(s) or entity, including one or more trusts,
last designated by a Participant on a form or electronic media and accepted by
the Committee or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Participant.  In the absence of any such
designation, the Beneficiary shall be (i) the Participant’s surviving spouse or
domestic partner, (ii) if there is no surviving spouse or domestic partner, the
Participant’s children (including stepchildren and adopted children) per
stirpes, or (iii) if there is no surviving spouse or domestic partner and/or
children per stirpes, the Participant’s estate.




         (c) "Board" means the Board of Directors of the Company.




(d) "Cash Fees" means the amount of any fees that would, absent an election to
receive an Elective Share Award pursuant to the terms of the Plan, be payable by
the Company in cash to a Participant for any services to be performed by the
Participant.




         (e) "Code" means the Internal Revenue Code of 1986, as amended.




(f) "Common Stock" means the common stock of the Company, par value $0.01 per
share.




(g) "Company" means The Phoenix Companies, Inc., a Delaware corporation, and any
successor thereto.




(h) "Date of Issuance" means (i) the first day of the calendar quarter with
respect


to which the Cash Fees would otherwise have been payable to the





1







--------------------------------------------------------------------------------

Participant in cash for Fee Share Awards, and (ii) for Elective Share Awards, in
respect of any Cash Fees which are part of the Participant's annual retainer
fees or meeting fees shall be the first day of the calendar quarter with respect
to which the related Cash Fees would otherwise have been payable to the
Participant, and in respect of any other Cash Fees, unless otherwise determined
by the Board, as of the first day of the calendar quarter following the quarter
with respect to which such Cash Fees would otherwise have been payable to the
Participant.  Notwithstanding the foregoing, if the Date of Issuance determined
in the preceding sentence is not a business day, the grant of Shares shall be
made on the next following business day.  In no event, however, shall the Date
of Issuance and actual issuance be later than March 15 of the calendar year
following the calendar year in which the service as a director to which the Cash
Fees or the Share Award applies is rendered.     




(i) "Elective Share Award" means any award of Shares made by reason of the


         election of a Participant to receive Shares in lieu of Cash Fees.

         

(j) "Fair Market Value" means, on any date, the closing price of a Share as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Common Stock are quoted at the relevant time on such
date). In the event that there are no Common Stock transactions reported on such
tape (or other system) on such date, Fair Market Value means the closing price
on the immediately preceding date on which Common Stock transactions were so
reported.




(k) "Family Member" means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), of such Participant, (ii) trust for the
exclusive benefit of any of such persons and (iii) other entity owned solely by
any such persons.




(l) "Fee Share Award" means any award of Shares made at the direction of the


         Board in lieu of Cash Fees.         




(m) "Initial Public Offering" means the first day as of which sales of Common
Stock are made to the public pursuant to the first underwritten public offering
of the Common Stock.




(n) "Option" means the right to purchase one (1) Share at a stated purchase
price on the terms specified in Article V of the Plan.  The Options are
nonstatutory stock options not intended to qualify under Code section 422.




(o) "Participant" means a member of the Board who is not an officer or employee
of the Company or any entity controlling, controlled by, or under common control
with the Company, and is not the beneficial owner of a controlling interest in
the voting stock of the Company or of any entity that holds a controlling
interest in the Company's voting stock.





2







--------------------------------------------------------------------------------

(p) "Plan" means The Phoenix Companies, Inc. Directors Stock Plan, as set forth


         herein and as amended from time to time.   




         (q) "Share" means a share of Common Stock.




         (r) "Share Award" means any Elective Share Award or Fee Share Award.
    




(s) "Stock Incentive Plan" means The Phoenix Companies, Inc. Stock Incentive
Plan, as the same may be amended from time to time.




         2.2 Gender and Number.   Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.




ARTICLE III.

ADMINISTRATION




         3.1 Rules, Interpretation and Determinations.   The Plan shall be
administered by the Board.  The Board shall have full authority to interpret and
administer the Plan, to establish, amend and rescind rules for carrying out the
Plan, to construe the respective option agreements and to make all other
determinations and to take all other actions that it deems necessary or
advisable for administering the Plan.  Each determination, interpretation or
other action made or taken by the Board shall be final and binding for all
purposes and upon all persons.




         3.2 Agents and Expenses.   The Board may appoint agents (who may be
officers or employees of the Company) to assist in the administration of the
Plan and may grant authority to such persons to execute agreements or other
documents on its behalf.  The Board may employ such legal counsel, consultants
and agents as it may deem desirable for the administration of the Plan and may
rely upon any opinion from any such counsel or consultant and any computation
received from any such consultant or agent.  All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company.




ARTICLE IV.

SHARES; ADJUSTMENT UPON CERTAIN EVENTS




         4.1 Source of Shares.   Shares to be issued under the Plan may consist,
in whole or in part, of treasury shares or authorized but unissued Shares not
reserved for any other purpose.




         4.2 Number of Share Awards.    Subject to the provisions of Section 4.5
hereof, the aggregate number of Shares that may be issued under the Plan as
Share Awards under Article VI shall not exceed 500,000 Shares.




         4.3 Number of Options.  Subject to the provisions of Section 4.5
hereof, the





3







--------------------------------------------------------------------------------

aggregate number of Shares issuable under the Plan pursuant to Options shall not
exceed 0.5% of the total number of Shares outstanding immediately after the
Initial Public Offering.




         4.4 Canceled, Terminated, or Forfeited Options.   In the event Options
are for any reason canceled, terminated or otherwise settled without the
issuance of any Common Stock (including, but not limited to, shares tendered to
exercise outstanding Options or shares tendered or withheld for taxes), the
Shares subject to such Options shall again be available for the granting of
Options under the Plan and the Stock Incentive Plan.




         4.5 Adjustment in Capitalization.  In the event of any Share dividend
or Common Stock split, recapitalization (including, but not limited to, the
payment of an extra ordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than ordinary cash
dividends), exchange of shares, or other similar corporate change, the aggregate
number of shares of Common Stock available for Awards pursuant to either Section
4.2 or Section 4.3, or subject to outstanding Options, and the respective
exercise prices applicable to outstanding Options shall be appropriately
adjusted by the Board and the Board's determination shall be conclusive, unless
such determination is inconsistent with or contrary to any determination by the
New York State Insurance Department in accordance with this Plan, in which case
the Board’s determination shall be void as of the date of the Department’s
determination.  It is hereby provided that, prior to any such determination by
the New York State Insurance Department, the Company will be provided with
written notice thereof and a reasonable opportunity to respond to such
determination by the Department.  It is hereby further provided however, that
any fractional shares resulting from any such adjustment shall be disregarded.




         4.6 Certain Limitations and Restrictions.  The aggregate number of
Shares available under Sections 4.2 and 4.3 shall reduce, on a Share for Share
basis, the number of Shares available under the Stock Incentive Plan.  Subject
to the provisions of Section 4.5 hereof and Section 5.3 of the Stock Incentive
Plan, the total number of Shares available under the Plan and the Stock
Incentive Plan is as follows: (i) with respect to any person who on April 17,
2000 was, or at any time thereafter became or becomes, an officer, director,
employee or agent of the Company and/or any of its Subsidiaries other than
Phoenix Investment Partners, Ltd. ("PXP")(including, without limitation, any
such officer, director, employee or agent who on April 17, 2000 also was, or at
any time thereafter became or becomes an officer, director or employee of PXP),
the aggregate number of Shares that are or may be subject to options under the
Stock Incentive Plan, when added to the aggregate number of Shares that are or
may be subject to Options or other grants under the Plan, shall not exceed 5% of
the total number of Shares outstanding immediately after the Initial Public
Offering and (ii) with respect to any officer or employee of PXP (excluding any
such person included in clause (i) of this Section 4.6), the aggregate number of
Shares issuable under the Stock Incentive Plan shall not exceed 1% of the total
number of Shares outstanding immediately after the Initial Public Offering. In
addition, for the avoidance of doubt, no non-employee director of PXP may
receive any Shares or Options under the Plan or any options under the Stock





4







--------------------------------------------------------------------------------

Incentive Plan as a consequence of his or her position as a non-employee
director of PXP.




ARTICLE V.

AWARDS AND TERMS OF OPTIONS




         5.1 Grant.  The Board shall determine the Participants to whom Options
shall be granted and, subject to Section 5.2, the terms and conditions of any
and all Options granted to Participants. In making such determination, the Board
shall give due consideration to such factors as it deems appropriate, including,
but not limited to, the performance of the Company.




         5.2 Option Agreement.  Options shall be evidenced by a written option
agreement embodying the following terms:




(a) Exercise Price.  The exercise price per Share of an Option shall be not less
than the Fair Market Value on the date such Option is granted.




(b) Period of Exercisability.  Each Option granted hereunder shall be


   immediately exercisable.  Each Option shall, if not previously exercised in
  
   accordance with the terms of the Plan, in all events expire upon the tenth
(10th) 
   anniversary of the date of the grant thereof.  If a Participant shall cease
to   
   provide services to the Company, such Participant or, in the case of death,
the 
   Participant's Beneficiary, may exercise any Option held by the Participant at
the
   date his or her service terminates until the earlier of (A) three (3) years
from the
   date the Participant ceased to provide services to the Company and (B) the
tenth
   anniversary of the date the Option was granted.




(c) Procedure for Exercise.  A Participant electing to exercise one (1) or more
Options shall give written notice to the Secretary of the Company (or provide
such other notice, electronic or otherwise, in a form satisfactory to the Board)
of such election and of the number of Shares he or she has elected to purchase.
 No shares shall be delivered pursuant to any exercise of an Option unless
arrangements satisfactory to the Board have been made to assure full payment of
the option price therefor.  Without limiting the generality of the foregoing,
payment of the Option price may be made (i) in cash or its equivalent, (ii) by
exchanging shares of Common Stock owned by the optionee (which are not the
subject of any pledge or other security interest), (iii) through an arrangement
with a broker approved by the Company whereby payment of the exercise price is
accomplished with the proceeds of the sale of Common Stock or (iv) by any
combination of the foregoing; provided that the combined value of all cash and
cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to such Option price. The Company may not make a loan to a Participant to
facilitate such Participant's exercise of any of his or her Options.





5







--------------------------------------------------------------------------------




ARTICLE VI.

SHARE AWARDS




         6.1 Fee Share Awards.  With respect to fees payable for services
rendered by a Participant as a member of the Board, the Board may require that
up to one-half of the Cash Fees otherwise payable to a Participant be payable in
Shares, issuable as of the Date of Issuance.  The number of Shares to be issued
as a Fee Share Award as of each Date of Issuance shall equal the greatest number
of whole Shares derived from the quotient of (i) the dollar amount of the Cash
Fees the Board has determined to pay in Shares and (ii) the Fair Market Value on
the Date of Issuance.  If, after the application of the preceding formula as of
any Date of Issuance, there is a cash remainder, the Company shall pay the
Participant the amount of such cash remainder as soon as practicable following
such Date of Issuance.




         6.2 Elective Share Awards.  With respect to Cash Fees payable for
services rendered by a Participant as a member of the Board, a Participant may
elect to have any portion of the fees that would otherwise have been payable to
the Participant in cash for services as a director (less any amounts paid as Fee
Share Awards) paid in Shares.  The number of Shares to be issued as an Elective
Share Award as of each Date of Issuance shall equal the greatest number of whole
Shares derived from the quotient of (i) the dollar amount of the Cash Fees
elected to be paid in Shares at such Date of Issuance in accordance with the
second preceding sentence and (ii) the Fair Market Value on the Date of
Issuance. If, after the application of the preceding formula as of any Date of
Issuance, there is a cash remainder, the Company shall pay the Participant the
amount of such cash remainder as soon as practicable following such Date of
Issuance.




6.3 Deferral of Share Awards.  If the Participant is offered the opportunity to
defer receipt/conversion of his or her Share Awards, such deferral shall be
governed and covered by The Phoenix Companies, Inc. Directors Equity Deferral
Plan.  Any deferred Share Awards credited under the Plan on or before May 2,
2008 shall be credited to an account established for the Participant under the
Directors Equity Deferral Plan   




ARTICLE VII.

TRANSFERABILITY OF AWARDS




         No Award shall be transferable by the Participant otherwise than by
will or under the applicable laws of descent and distribution; provided that the
Board may, in the Option agreement or otherwise, permit transfers of Options by
gift or a domestic relations order to Family Members.  In addition, no Award
shall be assigned, negotiated, pledged or hypothecated in any way (whether by
operation of law or otherwise), and no Award shall be subject to execution,
attachment or similar process.  Upon any attempt to transfer, assign, negotiate,
pledge or hypothecate any Award, or in the event of any levy upon any Award by
reason of any attachment or similar process contrary to the provisions hereof,
such Award shall immediately become null and void.








6







--------------------------------------------------------------------------------

ARTICLE VIII.

TERMINATION, MODIFICATION AND AMENDMENT




         The Board at any time may terminate the Plan, and from time to time may
amend or modify the Plan; provided, however, that any amendment which would (a)
increase the number of shares available for issuance under the Plan, (b) lower
the minimum exercise price at which an Option may be granted or (c) extend the
maximum term for Options granted hereunder shall be subject to the approval of
the Company's shareholders.  No amendment, modification, or termination of the
Plan shall in any manner adversely affect any Option theretofore granted under
the Plan, without the consent of the Participant.




ARTICLE IX.

GENERAL PROVISIONS




         9.1 No Right to Remain as a Director.  The Plan shall not impose any
obligations on the Company to retain any Participant as a director nor shall it
impose any obligation on the part of any Participant to remain in service to the
Company.




         9.2 Investment Representation; Registration.  If the Board determines
that the law so requires, the holder of an Option granted hereunder or the
recipient of Shares in respect of any Share Award shall execute and deliver to
the Company a written statement, in form satisfactory to the Company,
representing and warranting that he is purchasing or accepting the Shares then
acquired for his own account and not with a view to the resale or distribution
thereof, that any subsequent offer for sale or sale of any such Shares shall be
made either pursuant to (a) a registration statement on an appropriate form
under the Securities Act of 1933, as amended, which Registration Statement shall
have become effective and shall be current with respect to the Shares being
offered and sold, or (b) a specific exemption from the registration requirements
of the Securities Act, and that in claiming such exemption the holder will,
prior to any offer for sale or sale of such Shares, obtain a favorable written
opinion from counsel approved by the Company as to the availability of such
exemption. If at any time the Board shall determine in its discretion that the
listing, registration or qualification of the Shares covered by the Plan upon
any national securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale of Shares under the
Plan, no Shares will be delivered unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Company.




         9.3 No Right to Specific Assets.  Nothing contained in the Plan and no
action taken pursuant to the Plan (including, without limitation, the grant of
any Award hereunder) shall create or be construed to create a trust of any kind
or any fiduciary relationship between the Company and any Participant, the
executor, administrator or other personal representative or designated
beneficiary of such Participant, or any other persons. To the extent that any
Participant or his executor, administrator, or other personal representative, as
the case may be, acquires a right to receive any payment from the Company
pursuant





7







--------------------------------------------------------------------------------

to the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.




         9.4 Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any Shares covered by his Option until he shall have
become the holder of record of such Shares.




         9.5 Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.




         9.6 Controlling Law.  The Plan shall be construed and enforced
according to the laws of the State of New York.




         9.7 Indemnification.  Each person who is or shall have been a member of
the Board shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit, or
proceeding to which he may be made a party or in which he may be involved by
reason of any action taken or failure to act under the Plan (in the absence of
bad faith) and against and from any and all amounts paid by him in settlement
thereof, with the Company's approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him; provided that he
shall give prior written consent to the Company and an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such person may be entitled under the Company's Certificate of
Incorporation or By-Laws, by contract, as a matter of law, or otherwise.




9.8 Term of Plan.  The Plan shall continue in effect, unless sooner terminated
pursuant to Article VIII, until no more shares are available for issuance under
the Plan.




                                  








8





